January 31, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                               DARYL AARON, Appellant

NO. 14-10-00765-CV                        V.

                             KIMBERLY AARON, Appellee
                                ____________________



       This cause, an appeal from the judgment in favor of appellee, Kimberly Aaron,
signed May 14, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Daryl Aaron, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.